
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.98


AMENDMENT NO. 6


        This AMENDMENT NO. 6 ("Agreement") entered into and made effective as of
August 13, 2007 ("Effective Date") is among Cano Petroleum, Inc., a Delaware
corporation ("Borrower"), the Guarantors (as defined below), the Lenders (as
defined below), and Union Bank of California, N.A., as administrative agent for
such Lenders (in such capacity, the "Administrative Agent") and as issuing
lender (in such capacity, the "Issuing Lender").


RECITALS


        A.    The Borrower is party to that certain Credit Agreement dated as of
November 29, 2005, as amended by the Amendment No. 1 dated as of February 24,
2006, and as amended by the Amendment No. 2, Assignment and Agreement dated as
of April 28, 2006, Amendment No. 3 entered into on May 12, 2006 but made
effective as of March 31, 2006, Amendment No. 4 dated as of June 30, 2006, and
Amendment No. 5 and Agreement dated as of March 6, 2007 (as so amended, the
"Credit Agreement") among the Borrower, the lenders party thereto from time to
time (the "Lenders"), the Administrative Agent, and the Issuing Lender.

        B.    The Borrower, the Lenders and the Administrative Agent wish to,
subject to the terms and conditions of this Agreement make certain amendments to
the Credit Agreement as provided herein.

        THEREFORE, the Borrower, the Guarantors, the Lenders, and the
Administrative Agent hereby agree as follows:

        Section 1.    Defined Terms.    As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

        Section 2.    Other Definitional Provisions.    Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The words "hereof", "herein", and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term "including" means
"including, without limitation,". Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

        Section 3.    Amendments to Credit Agreement.    

        (a)   The definition of "Secured Parties" in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

"Secured Parties" means the Administrative Agent, the Lenders, the Issuing
Lender, and the Swap Counterparties.

        (b)   The definitions of "Acceptable Security Interest", "Mortgage",
"Interest Expense", "Obligations", "Report", "Transactions" and "Working
Capital" found in Section 1.01 of the Credit Agreement are hereby each amended
by replacing each reference to "Collateral Trustee" contained therein with the
term "Administrative Agent".

        (c)   Sections 5.01, 5.02, 5.08, 5.11, and 7.01(l) of the Credit
Agreement are hereby amended by replacing each reference to "Collateral Trustee"
contained therein with the term "Administrative Agent".

--------------------------------------------------------------------------------






        (d)   Section 6.02(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following: "(b)            [Reserved]."

        (e)   Section 6.03 of the Credit Agreement is hereby amended by deleting
the parenthetical found therein in its entirety and replacing it with the
following: "(other than this Agreement and the Security Instruments)"

        (f)    Section 7.01(q) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following: "(q)            [Reserved]."

        (g)   Section 7.02(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

"(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of the Secured Parties by appropriate proceedings."

        (h)   Section 7.03(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

"(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of the Secured Parties by appropriate proceedings."

        (i)    Section 7.06 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

"7.06 Application of Proceeds. From and during the continuance of any Event of
Default, any monies or Property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with the
Borrower, any Guarantor or any of their respective Subsidiaries which secures
any of the Obligations, shall be applied in the following order:

(a)    First, to the payment of all amounts, including costs and expenses
incurred in connection with the collection of such proceeds and the payment of
any part of the Obligations, due to the Administrative Agent under any of the
expense reimbursement or indemnity provisions of this Agreement or any other
Loan Document, any Security Instrument or other collateral documents, and any
applicable law;

(b)    Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Obligations
then due and payable, including Obligations with respect to Letters of Credit
and any obligations of the Borrower or its Subsidiaries owing to any Swap
Counterparty under any Hedge Contract; and

(c)    Third, the remainder, if any, to the Borrower, its Subsidiaries, their
respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may
direct."

        (j)    Schedule 4.07 which is attached to the Credit Agreement is hereby
replaced in its entirety with the Schedule 4.07 attached to this Agreement.

        Section 4.    Borrower Representations and Warranties.    The Borrower
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true

2

--------------------------------------------------------------------------------



and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the corporate power and authority of the Borrower and have
been duly authorized by appropriate corporate and governing action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure Borrower's obligations
under the Loan Documents.

        Section 5.    Guarantors Representations and Warranties.    Each
Guarantor represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties contained in the Guaranty and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the corporate, limited liability company, or partnership
power and authority of such Guarantor and have been duly authorized by
appropriate corporate, limited liability company, or partnership action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of such Guarantor enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; (f) it has no defenses to the
enforcement of the Guaranty; and (g) the Liens under the Security Instruments
are valid and subsisting and secure such Guarantor's and the Borrower's
obligations under the Loan Documents.

        Section 6.    Conditions to Effectiveness.    This Agreement and the
amendments to the Credit Agreement provided herein shall become effective on the
Effective Date and enforceable against the parties hereto upon the receipt by
the Administrative Agent of multiple original counterparts of this Agreement
executed and delivered by officers of the Borrower, the Guarantors, the
Administrative Agent, and the Lenders.

        Section 7.    Acknowledgments and Agreements.    

        (a)   The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.

        (b)   The Administrative Agent and the Lenders hereby expressly reserve
all of their rights, remedies, and claims under the Loan Documents. Nothing in
this Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

        (c)   Each of the Borrower, the Guarantors, Administrative Agent, and
Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as amended
hereby, and acknowledges and

3

--------------------------------------------------------------------------------






agrees that the Credit Agreement, as amended hereby, is and remains in full
force and effect, and the Borrower and the Guarantors acknowledge and agree that
their respective liabilities and obligations under the Credit Agreement, as
amended hereby, and the Guaranty, are not impaired in any respect by this
Agreement.

        (d)   From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended by this Agreement.

        (e)   This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

        Section 8.    Reaffirmation of the Guaranty.    Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

        Section 9.    Counterparts.    This Agreement may be signed in any
number of counterparts, each of which shall be an original and all of which,
taken together, constitute a single instrument. This Agreement may be executed
by facsimile signature and all such signatures shall be effective as originals.

        Section 10.    Successors and Assigns.    This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

        Section 11.    Invalidity.    In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

        Section 12.    Governing Law.    This Agreement shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

        Section 13.    Entire Agreement.    THIS AGREEMENT, THE CREDIT AGREEMENT
AS AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

4

--------------------------------------------------------------------------------



        EXECUTED effective as of the date first above written.

BORROWER:   CANO PETROLEUM, INC.
 
 
By:
/s/ S. Jeffrey Johnson

--------------------------------------------------------------------------------

S. Jeffrey Johnson
Chairman and Chief Executive Officer

          
GUARANTORS:
 
SQUARE ONE ENERGY, INC.
LADDER COMPANIES, INC.
W.O. ENERGY OF NEVADA, INC.
WO ENERGY, INC.
PANTWIST, LLC
CANO PETRO OF NEW MEXICO, INC.
 
 
Each by:
/s/ S. Jeffrey Johnson

--------------------------------------------------------------------------------

S. Jeffrey Johnson
President

            
 
 
W.O. OPERATING COMPANY, LTD.     By: WO Energy, Inc., its general partner
 
 
 
By:
/s/ S. Jeffrey Johnson

--------------------------------------------------------------------------------

S. Jeffrey Johnson
President

            
 
 
W.O. PRODUCTION COMPANY, LTD.     By: WO Energy, Inc., its general partner
 
 
 
By:
/s/ S. Jeffrey Johnson

--------------------------------------------------------------------------------

S. Jeffrey Johnson
President

          
ADMINISTRATIVE AGENT/ISSUING LENDER/LENDER:
 
UNION BANK OF CALIFORNIA, N.A.,
 
 
By:
/s/ Randall Osterberg

--------------------------------------------------------------------------------

Randall Osterberg
Senior Vice President

   
   


Signature Page to Amendment No. 6

--------------------------------------------------------------------------------



    NATIXIS, as a Lender
 
 
By:
/s/ Donovan C. Broussard

--------------------------------------------------------------------------------

Donovan C. Broussard
Managing Director
 
 
By:
/s/ Daniel Payer

--------------------------------------------------------------------------------

Daniel Payer
Director

   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
  
  
  
  


Signature Page to Amendment No. 6

--------------------------------------------------------------------------------






Schedule 4.07

Litigation


        On March 23, 2006, the following lawsuit was filed in the 100th Judicial
District Court in Carson County, Texas; Cause No. 9840, The Tom L. and Anne
Burnett Trust, by Anne Burnett Windfohr, Windi Phillips, Ben Fortson, Jr.,
George Beggs, III and Ed Hudson, Jr. as Co-Trustees; Anne Burnett Windfohr; and
Burnett Ranches, Ltd. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.; W.
O. Operating Company, Ltd, and W.O. Energy, Inc. The owner of the remainder of
the mineral estate, Texas Christian University, has intervened in the suit
joining the plaintiffs' request to terminate certain oil and natural gas leases
and on January 26, 2007, Southwestern Public Service Company d/b/a XCEL Energy,
intervened in the suit as a party adverse to all defendants, claiming that the
fire that is the subject of this lawsuit destroyed transmission and distribution
equipment, including utility poles, lines and other equipment with an estimated
loss of $1,876,000. By order dated March 7, 2007, the court granted defendants'
motion to strike the intervention of Southwestern Public Service Company d/b/a
XCEL Energy.

        On April 28, 2006, the following lawsuit was filed in the 31st Judicial
District Court of Roberts County, Texas, Case No. 1922, Robert and Glenda
Adcock, et al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.; W. O.
Operating Company, Ltd, and W.O. Energy, Inc. There are 45 plaintiffs and four
groups of interveners in this suit.

        On April 10, 2006, the following lawsuit was filed in the 31st Judicial
District Court of Roberts County, Texas, Case No. 1920, Joseph Craig Hutchison
and Judy Hutchison v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.; W. O.
Operating Company, Ltd, and W.O. Energy, Inc.

        On May 1, 2006, the following lawsuit was filed in the 31st Judicial
District Court of Roberts County, Texas, Case No. 1923, Chisum Family
Partnership, Ltd. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.; W. O.
Operating Company, Ltd, and W.O. Energy, Inc.

        The plaintiffs in the above actions claim that the electrical wiring and
equipment of Cano Petroleum, Inc. or certain of its subsidiaries relating to its
oil and gas operations started a wildfire that began on March 12, 2006 in Carson
County, Texas. The plaintiffs (i) allege negligence and gross negligence,
trespass or nusiance and (ii) seek undisclosed damages, including, but not
limited to, damages for damage to their land and livestock, certain expenses
related to fighting the fire and certain remedial expenses. In addition, certain
plaintiffs seek (i) termination of certain oil and gas leases,
(ii) reimbursement for their attorney's fees and (iii) exemplary damages.
Certain plaintiffs also allege res ipsa loquitur, single business enterprise and
general partnership/de facto general partnership.

        On July 3, 2006, the following lawsuit was filed in the 31st Judicial
District Court of Roberts County, Texas, Case No. 1928, Rebecca Lee Martinez, et
al v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.; W. O. Operating
Company, Ltd., and W.O. Energy, Inc. The plaintiffs claim that the electrical
wiring and equipment of Cano or certain of its subsidiaries relating to oil and
natural gas operations started a wildfire that began on March 12, 2006 in Carson
County, Texas. The plaintiffs (i) allege negligence and gross negligence and
(ii) seek undisclosed damages for the wrongful death of two individuals who they
claim died as a result of the fire. Additional heirs and relatives of one of the
decedents have intervened in this case seeking similar claims.

        On August 9, 2006, the following lawsuit was filed in the 233rd Judicial
District Court of Gray County, Texas, Yolanda Villareal, Individually and on
behalf of the Estate of Gerardo Villareal v. Cano Petroleum, Inc., W.O. Energy
of Nevada, Inc., W. O. Operating Company, Ltd., and W.O. Energy, Inc. The
plaintiffs claim that the electrical wiring and equipment of Cano or certain of
its subsidiaries relating to oil and natural gas operations started a wildfire
that began on March 12, 2006 in Carson County, Texas. The plaintiffs (i) allege
negligence and gross negligence and (ii) seek undisclosed damages for the
wrongful death of Gerardo Villareal who they claim died as a result of the fire.

1

--------------------------------------------------------------------------------




Relatives of Roberto Chavira have intervened in the case alleging similar claims
regarding the death of Roberto Chavira.

        On June 20, 2006, the following lawsuit was filed in the United States
District Court for the Northern District of Texas, Fort Worth Division, C.A.
No. 4-06cv-434-A, Mid-Continent Casualty Company, Plaintiff, vs. Cano
Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O. Operating Company, Ltd. and
W.O. Energy, Inc. seeking a declaration that the plaintiff is not responsible
for pre-tender defense costs and that the plaintiff has the sole and exclusive
right to select defense counsel and to defend, investigate, negotiate and settle
the litigation described above and on September 18, 2006, the First Amended
Complaint for Declaratory Judgment was filed with regard to the cases described
above. On February 9, 2007, Cano and its subsidiaries entered into a Settlement
Agreement and Release with the plaintiff pursuant to which in exchange for
mutual releases, in addition to the approximately $923,000 that had been
reimbursed by plaintiff, the plaintiff agreed to pay to Cano within 20 business
days of February 9, 2007 the amount of $6,699,827 comprised of the following:
(a) the $1,000,000 policy limits of the primary policy; (b) the $5,000,000
policy limits of the excess policy; (c) $500,000 for future defense costs;
(d) $144,000 as partial payment for certain unpaid invoices for litigation
related expenses; (e) all approved reasonable and necessary litigation related
expenses through December 21, 2006 that are not part of the above referenced
$144,000; and (f) certain specified attorneys fees.

        On March 14, 2007, the following lawsuit was filed in 100th Judicial
District Court in Carson County, Texas; Cause No. 9994, Southwestern Public
Service Company d/b/a Xcel Energy v. Cano Petroleum, Inc., W.O. Energy of
Nevada, Inc.; W. O. Operating Company, Ltd, and WO Energy, Inc. The plaintiffs
claim that the electrical wiring and equipment of Cano or certain of its
subsidiaries relating to oil and natural gas operations started a wildfire that
began on March 12, 2006 in Carson County. This case is a refiling of the
intervention which was struck by the court as described above. The plaintiff
alleges negligence and seeks $1,876,000 in damages for loss and damage to
transmission and distribution equipment, utility poles, lines and other
equipment. Three additional plaintiffs have intervened in the case alleging
negligence, gross negligence, res ipsa loquitur, nuisance, trespass, single
business enterprise and general partnership/de facto general partnership
relating to the March 2006 Carson County, Texas wildfire and seeking recovery
for damages to their land, improvements and livestock, seeking exemplary damages
and seeking attorneys' fees.

        On May 2, 2007, the following lawsuit was filed in the 84th District
Court of Hutchinson County, Texas, Cause No. 37,619, Gary and Benia Burgess, et
al. vs. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O. Operating
Company, Ltd., and W.O. Energy, Inc. alleging negligence, gross negligence, res
ipsa loquitur, nuisance, trespass, single business enterprise, and general
partnership/de facto general partnership and seeking damages for their land,
equipment and live stock, seeking exemplary damages and seeking attorneys' fees.

2

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT NO. 6
RECITALS
Schedule 4.07 Litigation
